Upon consideration of the petition filed by Plaintiffs on the 4th day of October 2005 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals as to additional issues, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 1st day of December 2005."
Plaintiffs shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.
Accordingly, the new brief of the Plaintiffs shall be filed with this Court not more than 30 days from the date of certification of this order.